EXHIBIT 10.3

Execution Version

For Information Purposes

ASSIGNMENT AND AMENDMENT AGREEMENT dated September 30, 2011 (this “Assignment
and Amendment Agreement”) entered into by and among Kansas City Southern de
México, S.A. de C.V. (“KCSM”), Arrendadora KCSM, S. de R.L. de C.V.
(“Arrendadora”), Highstar Harbor Holdings México, S. de R.L. de C.V. (“HHH”),
MTC Puerta Mexico, S. de R.L. de C.V. (“MTC”), and Vamos a México, S.A. de C.V.
(“VAM” and together with KCSM, Arrendadora, HHH and MTC, the “Pledgors” and each
a “Pledgor”), Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo
Financiero Scotiabank Inverlat, in its capacity as Original Collateral Agent,
acting on its own behalf and on behalf and for the benefit of the Secured
Parties as original pledgee (hereinafter, the “Substituted Pledgee”), JPMorgan
Chase Bank, N.A., as New Collateral Agent, acting on its own behalf and on
behalf and for the benefit of the Secured Parties as new pledgee (hereinafter,
together with its successors or assigns, the “Substitute Pledgee”, and together
with the Pledgors and the Substituted Pledgee, the “Parties”) (capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Asset Pledge Agreement (as defined below)).

RECITALS

(a) WHEREAS, on August 30, 2010, KCSM, as borrower, entered into a Credit
Agreement for the maximum principal amount of US$100,000,000.00 (one hundred
million dollars 00/100, currency of the United States of America) (the “Existing
Credit Agreement”), with various financial institutions and other persons from
time to time parties thereto or that subsequently became parties thereto
(including their successors and assigns) as lenders, The Bank of Nova Scotia, as
administrative agent, the Substituted Pledgee, as Collateral Agent, and The Bank
of Nova Scotia and Banc of America Securities LLC, as joint lead arrangers and
joint bookrunners.

(b) WHEREAS, on August 30, 2010, the Substituted Pledgee and the Pledgors
entered into a Pledge without Transfer of Possession Agreement (Contrato de
Prenda sin Transmisión de Posesión (the “Original Asset Pledge Agreement”),
under which the Pledgors granted a first priority lien in favor of the
Substituted Pledgee in respect of the Pledged Assets, to secure the due and
punctual performance of the Obligations. A copy of the Asset Pledge Agreement
(without exhibits) is attached hereto as Exhibit “A”.

(c) WHEREAS, on February 15, 2011, the Substituted Pledgee and the Pledgors
entered into an amendment agreement of the Original Asset Pledge Agreement, to
the effect of substituting Exhibit E of the Original Asset Pledge Agreement,
(the “First Amendment to the Asset Pledge Agreement” and together with the
Original Asset Pledge Agreement, the “Asset Pledge Agreement”). A copy of the
First Amendment to the Asset Pledge Agreement (with exhibits) is attached hereto
as Exhibit “B”.

 



--------------------------------------------------------------------------------

(d) WHEREAS, on the date hereof, KCSM, as borrower, entered into an Amended and
Restated Credit Agreement to amend and restate the Existing Credit Agreement in
its entirety, including but not limited to, increase the maximum principal
amount to US$200,000,000.00 (two hundred million dollars 00/100, currency of the
United States of America) (the “Credit Agreement”), with various financial
institutions and other persons from time to time parties thereto (including
their successors and assigns) as lenders, JPMorgan Chase Bank, N.A., as
administrative agent and as collateral agent, JPMorgan Securities, LLC and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated, as joint lead arrangers and
joint bookrunners, JPMorgan Securities LLC as Syndication Agent, BBVA Bancomer,
S.A., Institución de Banca Múltiple, Grupo Financiero BBVA Bancomer as joint
bookrunner and co-documentation agent and Bank of America N.A. as
co-documentation agent. A copy of the Credit Agreement (without exhibits) is
attached hereto as Exhibit “C”.

(e) WHEREAS, the Parties hereto are entering into this Assignment and Amendment
Agreement in order for the Substituted Pledgee to assign its rights and
obligations under the Asset Pledge Agreement in favor of the Substitute Pledgee
and to amend certain terms and conditions of the Asset Pledge Agreement,
resulting from the execution of the Credit Agreement.

REPRESENTATIONS

 

  I. Each of the Pledgors hereby represents and warrants that:

(a) Arrendadora, HHH and MTC are each a limited liability company with variable
capital (sociedad de responsabilidad limitada de capital variable), and KCSM and
VAM are each a corporation with variable capital (sociedad anónima de capital
variable), duly organized and validly existing under the laws of the United
Mexican States (“Mexico”) and is in compliance of its corporate and any other
obligations under the laws of the jurisdiction of its organization.

(b) It has the corporate power and authority to enter into this Assignment and
Amendment Agreement and has obtained all required corporate authorizations and
approvals to perform its obligations in the terms provided hereunder.

(c) Its attorney-in-fact is duly authorized to enter into this Assignment and
Amendment Agreement, which authority has not been revoked or modified in any
manner whatsoever.

(d) The execution and performance of this Assignment and Amendment Agreement and
the granting of the pledge under the Asset Pledge Agreement do not violate its
by-laws or any other documents or any law, regulation, judgment or order
applicable to it or any contract, agreement, deed or other instrument to which
it is a party or to which its rights and properties are subject or result in the
creation or imposition of any lien, claim or rights of third parties upon or
with respect to any such properties, other than the pledge under the Asset
Pledge Agreement.

 

2



--------------------------------------------------------------------------------

(e) It is the legal and beneficial owner, free of any lien, encumbrances or
ownership limitations (except for the pledge and security interest created under
the Asset Pledge Agreement) of the Pledged Assets.

(f) It is willing to enter into this Assignment and Amendment Agreement in order
to acknowledge the assignment of the Substituted Pledgee’s rights and
obligations to the Substitute Pledgee and to maintain a first priority pledge in
the Pledged Assets, in favor of the Substitute Pledgee, in its capacity as
Collateral Agent, acting on behalf and for the benefit of the Secured Parties
and to secure the Obligations.

(g) Other than as described herein, the execution of this Assignment and
Amendment Agreement does not affect the first priority security interest in the
Pledged Assets granted under the Asset Pledge Agreement to secure the due and
prompt satisfaction of any and all of the Obligations and all the necessary
actions to perfect and protect such security interest have been taken.

(h) Except as expressly stated herein, no consent of any other person and no
authorization, permit, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required (i) for the
Pledgors to execute this Assignment and Amendment Agreement and to maintain the
pledge by the Pledgors of the Pledged Assets pursuant to the Asset Pledge
Agreement or for the execution or performance of this Assignment and Amendment
Agreement by the Pledgors, (ii) for the perfection or maintenance of the pledge
on the Pledged Assets created under the Asset Pledge Agreement (including the
first priority nature of such pledge) or (iii) to exercise the remedies in
respect of the Pledged Assets pursuant to the Asset Pledge Agreement.

(i) By executing this Assignment and Amendment Agreement, it expressly
recognizes the existence of the Secured Parties and the legal capacity of the
Substituted Pledgee and of the Substitute Pledgee to act as Collateral Agent on
behalf and for the benefit of Secured Parties in the execution of this
Assignment and Amendment Agreement and under the Asset Pledge Agreement, and the
legal capacity and authority of its respective representatives to execute this
Assignment and Amendment Agreement.

 

  II. The Substitute Pledgee hereby represents and warrants that:

(a) It is a national association legally organized and validly existing under
the laws of the United States of America, acting on behalf and for the benefit
of the Secured Parties, as Collateral Agent pursuant to the terms of the Credit
Agreement.

(b) Its representative is duly authorized to enter into this Assignment and
Amendment Agreement, which authority has not been revoked or modified in any
manner whatsoever.

 

  III. The Substituted Pledgee hereby represents and warrants that:

 

3



--------------------------------------------------------------------------------

(a) It is a bank (institución de banca múltiple) legally organized and validly
existing under the laws of Mexico.

(b) Its representative is duly authorized to enter into this Assignment and
Amendment Agreement, which authority has not been revoked or modified in any
manner whatsoever.

NOW, THEREFORE the Parties have agreed to the following:

CLAUSES

FIRST. Assignment of the Substituted Pledgee’s Rights and Obligations in favor
of the Substitute Pledgee.

(a) The Substituted Pledgee hereby assigns and transfers all its rights and
obligations under the Asset Pledge Agreement to the Substitute Pledgee, and the
Substitute Pledgee hereby accepts such assignment and transfer. As a consequence
of the assignment herein, the Substitute Pledgee will act herefrom as Pledgee
under the Asset Pledge Agreement.

(b) In view of the foregoing, the Parties hereby agree that from the date of
execution of this Assignment and Amendment Agreement (i) each reference to the
“Pledgee” under the Asset Pledge Agreement, shall mean a reference to the
Substitute Pledgee; (ii) each reference in the Asset Pledge Agreement to “this
Agreement”, “hereunder”, “hereof” or similar words referring to the Asset Pledge
Agreement, shall mean and be a reference to the Asset Pledge Agreement, as
amended by this Assignment and Amendment Agreement and (iii) each reference to
the “Credit Agreement” under the Asset Pledge Agreement, shall mean and be a
reference to the Credit Agreement, as defined herein.

(c) Each of the Pledgors hereby agrees and acknowledges that the Substitute
Pledgee in its capacity as Collateral Agent under Asset Pledge Agreement, shall
have no liability or responsibility whatsoever for any event, circumstance, act
or omission by any party, prior to the date hereof and the Substituted Pledgee
shall have no liability or responsibility whatsoever for any event,
circumstance, act or omission by any party after the date hereof.

(d) Each of the Pledgors grants the Substituted Pledgee the fullest release
available under applicable law with respect to the acts of the Substituted
Pledgee, in its capacity as pledgee under the Asset Pledge Agreement, and waives
any right or claim it may have resulting from such actions against the
Substituted Pledgee, and expressly releases the Substituted Pledgee of any and
all liabilities therefrom, except in the case of negligence, bad faith or
willful misconduct of the Substituted Pledgee. Furthermore, the Pledgors agree
to indemnify and hold harmless the Substituted Pledgee with respect to any
actions, losses, liabilities, damages, claims or direct costs and expenses,
prior to the date hereof, in terms of Clause Twelfth of the Asset Pledge
Agreement.

SECOND. Registration.

 

4



--------------------------------------------------------------------------------

(a) As required under Articles 365, 366 and 376 of the LGTOC and 204, 205, 206
and 212 of the RSF, the Pledgors:

(1) on the date hereof, execute and formalize this Assignment and Amendment
Agreement before a Mexican notary public;

(2) shall file for registration, within fifteen (15) calendar days following the
date hereof (with such extensions as the Substitute Pledgee may grant in its
sole discretion), this Assignment and Amendment Agreement before the RFM and the
RPPC;

(3) shall file this Assignment and Amendment Agreement for registration with the
Registry of Guaranties on Movable Assets within fifteen (15) calendar days
following the date hereof (with such extensions as the Substitute Pledgee may
grant in its sole discretion); and

(4) shall obtain and deliver to the Substitute Pledgee written confirmation, in
terms satisfactory to the Substitute Pledgee, of the registration of this
Assignment and Amendment Agreement with (i) the RFM and the Registry of
Guaranties on Movable Assets, within thirty (30) Business Days from the date of
its filing before the RFM and the Registry of Guaranties on Movable Assets,
respectively (with such extensions as the Substitute Pledgee may grant in its
discretion), and (ii) the RPPC, within one hundred and twenty (120) calendar
days from the date of its filing before the RPPC (with such extensions as the
Substitute Pledgee may grant in its sole discretion).

(b) The Pledgors shall pay any registration fees, taxes, notary public fees and
any related fees, costs and expenses incurred in connection with the
formalization and registration of this Assignment and Amendment Agreement as
aforesaid. The Substitute Pledgee and the Substituted Pledgee shall in no event
be liable for any of such fees, taxes costs or expenses. The rejection or delay
by any registry of the registration of this Assignment and Amendment Agreement
shall in no way affect the obligations of the Pledgors under this Clause.

THIRD. Delivery of Documents.

As a consequence of the assignment of the Substituted Pledgee’s rights and
obligations in favor of the Substitute Pledgee,

(a) The Substituted Pledgee hereby delivers to the Substitute Pledgee who hereby
expressly acknowledges receipt of, originals of the first original copy (primer
testimonio) of the public deeds containing the Original Asset Pledge Agreement
and the First Amendment to the Asset Pledge Agreement, duly registered at the
RPPC, and the Registry of Guaranties on Movable Assets as well as the original
evidence of registration of the Original Asset Pledge Agreement and the First
Amendment to the Asset Pledge Agreement with the RFM.

 

5



--------------------------------------------------------------------------------

(b) The Parties hereby agree to execute and deliver any and all documents
reasonably required to carry out the registrations described in Clause Second
herein, including but not limited, the execution by the Substituted Pledgee and
the Substitute Pledgee of the documents reasonably required for the registration
of this Assignment and Amendment Agreement with the RPPC and the Registry of
Guaranties on Movable Assets.

FOURTH. Ratification of the Terms of the Asset Pledge Agreement.

The Parties agree and confirm that the only amendments to the Asset Pledge
Agreement are those set forth in this Assignment and Amendment Agreement. The
Pledgors and the Substitute Pledgee hereby confirm and ratify all of the terms
and conditions of the Asset Pledge Agreement which are, and continue to be, in
full force and effect.

FIFTH. No Novation.

The execution of this Assignment and Amendment Agreement shall not constitute
(i) a novation (novación) of the obligations of the Pledgors and the Substitute
Pledgee under the Asset Pledge Agreement or (ii) a novation (novación),
modification or payment of the Obligations.

SIXTH. Notices.

(a) All notices and other communications related to this Agreement, shall be in
writing, in the English and Spanish languages, and shall be delivered or sent to
the domiciles or facsimile numbers set forth below, or in any other domicile or
facsimile number designated by each party or its representatives by written
notice to the other party. Such notices and communications shall be delivered or
sent (i) by hand, (ii) by courier, or (iii) by facsimile. The parties for such
effects designate the following domiciles:

The Pledgors:

Kansas City Southern de México, S.A. de C.V.

Arrendadora KCSM, S. de R.L. de C.V.

Highstar Harbor Holdings México, S. de R.L. de C.V.

MTC Puerta México, S. de R.L. de C.V.

Vamos a México, S.A. de C.V.

Montes Urales No. 625

Col. Lomas de Chapultepec

11000, México D.F.

Facsimile: (5255) 9178 5600 ext. 22179

Telephone: (5255) 9178 5647

Attention: Legal Department (Departamento Jurídico)

 

6



--------------------------------------------------------------------------------

The Substituted Pledgee:

Scotiabank Inverlat, S.A., Institución de Banca Múltiple, Grupo Financiero
Scotiabank Inverlat

Blvd. Manuel Ávila Camacho No. 1, 2nd floor

Col. Lomas de Chapultepec, P.C. 11009

México, D.F.

Telephone: 5255 52292369

Facsimile: 5255 52292010

Attention: Marcela Castillo Nogueron

Email: mcastillon@scotiabank.com.mx

cc: The Bank of Nova Scotia

720 King Street West, 2nd Floor Toronto, Ontario Canada M5V2T3

GWS-Agency & U.K. Loan Operations

Telephone: 416 6494006

Facsimile: 416 3505701

Attention: Russell Tan

Email: russell_tan@scotiacapital.com

The Substitute Pledgee:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, Floor 10

Houston, Texas 77002

Telephone: (713) 750 1882 / (713) 427 6530

Facsimile: (713) 750 2938

Attention: Colton Rainey/Jide Williams

cc: JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Facsimile: (212) 270-5100

Attention: Matthew Massie

(b) Any Party may change its domicile to receive notices pursuant to this
Assignment and Agreement by giving written notice not less than five
(5) Business Days prior to the date on which such change shall become effective
in accordance with the provisions of this Clause.

(c) Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter;
provided that, as long as it is authorized by applicable law, the

 

7



--------------------------------------------------------------------------------

impossibility of delivering notices due to changes in the addresses that have
not been notified to the other Party hereto, or the refusal of any party to
accept any notice, shall be considered received on the date of such delivery to
the prior address or refusal to accept a notice.

SEVENTH. Governing Law and Jurisdiction.

This Assignment and Amendment Agreement shall be governed by and construed in
accordance with the federal laws of Mexico. For the interpretation,
construction, performance and enforcement of this Assignment and Amendment
Agreement, the Parties irrevocably submit to the jurisdiction of the federal
courts located in the Federal District, and waive any right to any jurisdiction
to which they may be entitled by reason of their respective present or future
domicile.

[signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute this Assignment and Amendment Agreement
as of the date first above written.

PLEDGOR

KANSAS CITY SOUTHERN DE MÉXICO, S.A. de C.V.

 

Rodrigo Flores León

BY: Rodrigo Flores León

TITLE: Attorney-in-Fact

PLEDGOR

ARRENDADORA KCSM. S. DE R.L. DE C.V.

 

Rodrigo Flores León

BY: Rodrigo Flores León

TITLE: Attorney-in-Fact

PLEDGOR

HIGHSTAR HARBOR HOLDINGS

MEXICO, S. DE R.L. de C.V.

 

Rodrigo Flores León

BY: Rodrigo Flores León

TITLE: Attorney-in-Fact

 

9



--------------------------------------------------------------------------------

PLEDGOR

 

MTC PUERTA MEXICO, S. DE R.L. de C.V.

 

Rodrigo Flores León

BY: Rodrigo Flores León

TITLE: Attorney-in-Fact

 

PLEDGOR

 

VAMOS A MÉXICO, S.A. de C.V.

 

Rodrigo Flores León

BY: Rodrigo Flores León

TITLE: Attorney-in-Fact

 

10



--------------------------------------------------------------------------------

THE SUBSTITUTED PLEDGEE

 

SCOTIABANK INVERLAT, S.A., INSTITUCIÓN DE

BANCA MÚLTIPLE, GRUPO FINANCIERO

SCOTIABANK INVERLAT,

as former collateral agent, acting on its own behalf and

on behalf and for the benefit of the Secured Parties

 

/s/ Oscar Pedro Alvarado Estevez

BY: Oscar Pedro Alvarado Estevez

TITLE: Attorney-in-Fact

 

/s/ Edgar Luises Castro

BY: Edgar Luises Castro

TITLE: Attorney-in-Fact

 

THE SUBSTITUTE PLEDGEE

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent, acting on its own behalf and

on behalf and for the benefit of the Secured Parties

 

/s/ Eduardo Gras Gómez Palacio

BY: Eduardo Gras Gómez Palacio

TITLE: Attorney-in-Fact

 

11



--------------------------------------------------------------------------------

Exhibit “A”

Original Asset Pledge Agreement (without exhibits)

 

12



--------------------------------------------------------------------------------

Exhibit “B”

First Amendment to the Asset Pledge Agreement (with exhibits)

 

13



--------------------------------------------------------------------------------

Exhibit “C”

Credit Agreement

 

14